     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 1 of 7 Page ID #:311




 1 ERIC S. DREIBAND
   Assistant Attorney General
 2 SAMEENA SHINA MAJEED
   Chief, Housing and Civil Enforcement Section
 3 R. TAMAR HAGLER (CA State Bar No. 189441)
   Deputy Chief, Housing and Civil Enforcement Section
 4 ANNA MEDINA (DC Bar No. 483183)
   Acting Deputy Chief, Federal Coordination and Compliance Section
 5 MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
   CHRISTOPHER D. BELEN (VA Bar No. 78281)
 6 ABIGAIL A. NURSE (NY Bar No. 5244512)
   ALYSSA C. LAREAU (DC Bar No. 494881)
 7 Trial Attorneys
          U.S. Department of Justice, Civil Rights Division
 8        950 Pennsylvania Ave. NW – 4CON
          Washington, D.C. 20530
 9        Telephone: (202) 514-4713, Facsimile: (202) 514-1116
          E-mail: Megan.Whyte.de.Vasquez@usdoj.gov
10 NICOLA T. HANNA
   United States Attorney
11 DAVID M. HARRIS
   Chief, Civil Division
12 KAREN P. RUCKERT (CA State Bar No. 315798)
   Chief, Civil Rights Section, Civil Division
13 MATTHEW NICKELL (CA State Bar No. 304828)
   KATHERINE M. HIKIDA (CA State Bar No. 153268)
14 Assistant United States Attorneys
          Federal Building, Suite 7516
15        300 North Los Angeles Street
          Los Angeles, California 90012
16        Telephone: (213) 894-8805, Facsimile: (213) 894-7819
          E-mail: Matthew.Nickell@usdoj.gov
17 Attorneys for Plaintiff United States of America
18 [Counsel for Defendants listed on next page]
19                                  UNITED STATES DISTRICT COURT
20                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
21                                       WESTERN DIVISION
22 UNITED STATES OF AMERICA,                     Case No. 5:19-CV-2298 AB (SPx)
23                     Plaintiff,                STIPULATION TO EXTEND ALL
24                            v.                 REMAINING DEADLINES

25 CITY OF HESPERIA, et al.,                     Complaint Filed: December 2, 2019
                                                 Fact Discovery Cut-Off: May 7, 2021
26                     Defendants.               Motion Cut-off: May 21, 2021
                                                 Trial Date: September 21, 2021
27
                                                 Honorable André Birotte Jr.
28                                               United States District Judge
     01071.0047/689835.1
     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 2 of 7 Page ID #:312




 1 ALESHIRE & WYNDER, LLP
   ERIC L. DUNN, State Bar No. 176851
 2       edunn@awattorneys.com
   STEPHEN R. ONSTOT, State Bar No. 139319
 3       sonstot@awattorneys.com
   D. DENNIS LA, State Bar No. 237927
 4       dla@awattorneys.com
   BRADEN J. HOLLY, State Bar No. 312098
 5       bholly@awattorneys.com
   ERIKA D. GREEN, State Bar No. 285370
 6       egreen@awattorneys.com
   3880 Lemon Street, Suite 520
 7 Riverside, California 92501
   Telephone: (951) 241-7338
 8 Facsimile: (951) 300-0985
 9 Attorneys for Defendants City of Hesperia, County of San Bernardino, and San
   Bernardino County Sheriff’s Department
10
11                                       STIPULATION
12             It is hereby stipulated by and between the parties, through their respective
13 counsel, and subject to approval of this Court, that all remaining deadlines shall be
14 continued as follows:
15    Event                           Previous Deadline          New Deadline
16    Fact Discovery Cut-Off          May 7, 2021                November 8, 2021
17    Initial Expert Exchange         March 1, 2021              September 1, 2021
18    Rebuttal Expert Exchange        March 22, 2021             September 22, 2021
19    Expert Cut-off                  June 11, 2021              December 13, 2021
20    Motion Hearing Cut-Off          June 25, 2021              December 17, 2021
21    ADR Cut-Off                     April 16, 2021             October 15, 2021
22    Trial Filings (first round)     August 13, 2021            February 11, 2022
23    Trial Filings (second round) August 20, 2021               February 18, 2022
24    Final Pre-Trial Conference      September 3, 2021          March 4, 2022
25    Trial Date                      September 21, 2021 at March 22, 2022 at 8:30
26    Trial Estimate 10-15 days       8:30 a.m.                  a.m.
27
28
     01071.0047/689835.1                          2
     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 3 of 7 Page ID #:313




 1 Good cause exists to grant this stipulation:
 2             1.          The United States filed this action on December 2, 2019. ECF No 1.
 3 Defendants answered on January 30, 2020. ECF No. 12. The United States filed an
 4 amended complaint with leave of the Court on September 10, 2020. ECF No. 30.
 5 Defendants answered the amended complaint on September 24, 2020. ECF No. 32, 33.
 6             2.          The United States propounded requests for production on all three
 7 Defendants on April 23, 2020. Declaration of Matthew Nickell (“Nickell Decl.”) ¶ 2.
 8             3.          The parties held their Rule 26(f) conference on May 13, 2020, Nickell
 9 Decl. ¶ 3, and filed a Joint Rule 26(f) report on May 22, 2020, ECF No. 20. The Court
10 issued the Scheduling Order in this action on June 3, 2020. ECF No. 26. The current
11 deadline for the close of fact discovery is May 7, 2021, and the trial date is September
12 21, 2021. Id. at 3.
13             4.          On June 26, 2020, Defendants provided responses to the United States’
14 requests for documents. Nickell Decl. ¶ 4. However, in subsequent communications—
15 including a call on July 15, 2020 and an email dated July 22, 2020—Defendants
16 indicated that they might have additional responsive documents (including in multiple
17 filing cabinets) and planned to provide supplemental responses after verifying what
18 documents might have already been produced. Id. ¶ 5.
19             5.          The United States sent letters under Local Rule 37-1 to the County of San
20 Bernardino and San Bernardino County Sheriff’s Department on October 30, 2020, and
21 to the City of Hesperia on November 2, 2020, regarding deficiencies in their responses
22 to the requests for production. Id. ¶¶ 6–7.
23             6.          In a conference of counsel held on November 6, 2020, Defendants
24 reiterated that they had multiple filing cabinets with additional responsive documents.
25 In addition, Defendants indicated that they had a database called Easy Tracking, which
26 may contain relevant information that may not have been previously produced. Id. ¶ 8.
27             7.          In subsequent meetings, including on November 10, November 20, and
28 November 30, 2020, Defendants provided additional information about these and other
     01071.0047/689835.1                                3
     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 4 of 7 Page ID #:314




 1 outstanding documents. For example, on November 20, 2020, Defendants told the
 2 United States the number of filing cabinets containing responsive documents (ten),
 3 agreed that the United States could inspect the cabinets and further agreed to provide
 4 the United States a sample of a few files from those cabinets so that the parties could
 5 determine the best way to provide any remaining contents. Id. ¶ 9.
 6             8.          The City produced supplemental responses to the United States’ requests
 7 for production on November 13, 2020, and the County and Sheriff’s Department
 8 produced supplemental responses on December 11, 2020. Id. ¶¶ 10–11. However,
 9 Defendants have acknowledged that additional responsive documents are outstanding.
10 For example, on December 11, 2020, Defendants informed the United States they had
11 conducted separate searches of the email accounts of certain custodians using search
12 terms, and that they had identified additional emails that appeared potentially relevant
13 to the claims and defenses in this case. Id. ¶ 12. On December 22, 2020, Defendants
14 stated they planned to produce certain emails by the end of the year after reviewing for
15 privilege and responsiveness, but now recognize additional time will be required to
16 complete this review. Id. ¶ 13. Defendants have requested an additional 30 days to
17 produce these emails. The United States has conditionally agreed to extend this
18 production deadline assuming the impending discovery deadlines are extended in
19 accordance with this stipulation. Id. ¶ 14.
20             9.          On November 14, 2020, Defendants sent a Rule 37 letter to the United
21 States seeking supplemental disclosures and interrogatory responses for the identity of
22 potential witnesses who may be used by the United States in this litigation or called
23 upon at the time of trial. Id. ¶ 11. The United States provided a response to this letter as
24 well as supplemental disclosures and interrogatory responses on December 11, 2020.
25 Id.
26             10.         On December 11, 2020, Defendants provided the United States a copy of
27 the data file for its Easy Tracking database. However, the data file can only be opened
28 with the Easy Tracking software, which is proprietary, and therefore the United States
     01071.0047/689835.1                               4
     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 5 of 7 Page ID #:315




 1 currently has no way to view it. The parties are currently conferring to identify a way
 2 for the United States to access the data. Defendants have indicated that they provided
 3 printouts of a couple of reports from the Easy Tracking database. Id. ¶ 16.
 4             11.         The parties are continuing to discuss data systems that Defendants have
 5 that might contain additional responsive documents, including with respect to arrest
 6 records, calls for service, summons and citations, and other police records. Id. ¶ 17. The
 7 parties anticipate continuing to confer in January 2021 regarding the universe of data
 8 systems that might have responsive documents, and regarding their scope and
 9 relevancy. Id. ¶ 18.
10             12.         The parties acknowledge that additional fact discovery must be completed
11 before any experts they retain will have the data they need to perform full and accurate
12 analyses related to the claims and defenses in this action. Id. ¶ 19.
13             13.         Defendants have produced a sample of the documents that are in the ten
14 filing cabinets that Defendants identified as containing responsive paper files. Id. ¶ 20.
15 However, the parties are still conferring regarding a plan for providing the remainder
16 of the documents in those filing cabinets without undue expense and burden. Id. This is
17 complicated by the ongoing COVID-19 pandemic, which makes in-person visits by
18 counsel infeasible at this time. Id.
19             14.         Along with other aspects of discovery, scheduling and conducting
20 depositions has been, and the parties anticipate that it will continue to be, more difficult
21 due to the COVID-19 pandemic. Id. ¶ 21. For example, the United States noticed a
22 deposition for an employee of the City of Hesperia that was scheduled to occur on
23 November 18, 2020. Id. ¶ 22. Two days before the deposition, Defendants informed the
24 United States that this employee had contracted COVID-19, and thus needed to
25 reschedule. Id. Defendants understandably informed the United States they were
26 reluctant to contact this individual about alternative dates until sufficient time had
27 passed for him to recover. Id. To date, the parties have not identified a new date for the
28 deposition. Id. The parties anticipate there may be additional delays scheduling
     01071.0047/689835.1                                5
     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 6 of 7 Page ID #:316




 1 depositions with other deponents due to the pandemic. Id.
 2             15.         Defendants plan to schedule depositions for various witnesses identified in
 3 the United States’ supplemental disclosures and interrogatory responses served on
 4 December 11, 2020. Id. ¶ 23. The United States also plans to schedule additional
 5 depositions early in 2021. Id.
 6             16.         In light of past delays, logistical challenges, and anticipated future delays
 7 caused by the ongoing COVID-19 pandemic, and in order to enable the parties to
 8 continue working collaboratively to resolve ongoing discovery disputes, the parties
 9 agree that extending all pending litigation and discovery dates in this action by six
10 months is warranted. Id. ¶ 24.
11             17.         This is the first continuance the parties have sought in this matter
12 pertaining to discovery, pre-trial, and trial deadlines. Id. ¶ 25.
13             18.         The parties agree that no prejudice will result if the Court grants the
14 stipulated extension. Id. ¶ 26. The stipulated extension is not sought for any improper
15 purpose, or to cause unnecessary delay. Id.
16 / /
17 / /
18 / /
19 / /
20 / /
21 / /
22 / /
23 / /
24 / /
25 / /
26 / /
27 / /
28 / /
     01071.0047/689835.1                                  6
     Case 5:19-cv-02298-AB-SP Document 39 Filed 12/31/20 Page 7 of 7 Page ID #:317




 1             Accordingly, the parties respectfully request that the Court grant this stipulation
 2 and continue the deadlines as outlined above.
 3
 4 SO STIPULATED AND AGREED BY:
 5 Dated: December 31, 2020
 6 NICOLA T. HANNA                                      ERIC S. DREIBAND
   United States Attorney                               Assistant Attorney General
 7 Central District of California                       Civil Rights Division
 8 DAVID M. HARRIS                                      SAMEENA SHINA MAJEED
   Assistant United States Attorney                     Chief, Housing and Civil
 9 Chief, Civil Division                                Enforcement Section
   ,
10 KAREN P. RUCKERT                                     R. TAMAR HAGLER
   Assistant United States Attorney                     Deputy Chief, Housing and Civil
11 Chief, Civil Rights Section, Civil Division          Enforcement Section
12 /s/ Matthew Nickell                                  /s/ Megan K. Whyte de Vasquez ,
   MATTHEW NICKELL*                                     MEGAN K. WHYTE DE VASQUEZ
13 KATHERINE M. HIKIDA                                  CHRISTOPHER B. BELEN
   Assistant United States Attorneys                    ABIGAIL A. NURSE
14 Civil Rights Section, Civil Division                 Trial Attorneys
   United States Department of Justice                  Civil Rights Division
15                                                      Housing and Civil Enforcement Section
16 * I, Matthew Nickell, hereby attest that all         ANNA MEDINA,
   other signatories listed, and on whose               Acting Deputy Chief, Federal Coordination
17 behalf the filing is submitted, concur in            and Compliance Section
   the filing’s content and have authorized
18 the filing.                                          /s/ Alyssa C. Lareau               ,
                                                        ALYSSA C. LAREAU
19                                                      Trial Attorney
                                                        United States Department of Justice
20                                                      Civil Rights Division
                                                        Federal Coordination and Compliance Section
21
                                                        Attorneys for the United States of America
22
     Dated: December 31, 2020
23
     ALESHIRE & WYNDER, LLP
24
   /s/ D. Dennis La                       ,
25 STEPHEN R. ONSTOT
   D. DENNIS LA
26 ERIKA D. GREEN
   BRADEN J. HOLLY
27
   Attorneys for Defendants City of Hesperia, County of San Bernardino, and San Bernardino
28 County Sheriff’s Department
     01071.0047/689835.1                            7
